DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  
The prior art fails to disclose or render obvious the claimed combination including a first exhaust treatment unit; wherein the first exhaust treatment unit comprises a first bypass pipeline, a first temperature sensor provided on a first connection pipeline and between a diesel particulate filter (DPF) and a selective catalytic reduction (SCR), a nitrogen oxygen sensor provided downstream of the SCR, and a first intelligent control valve provided on the first bypass pipeline; one end of the first bypass pipeline is in communication with a turbine front exhaust pipe of a turbocharger, and another end of the first bypass pipeline is in communication with the first connection pipeline; the first temperature sensor, the nitrogen oxygen sensor and the first intelligent control valve are respectively in communication with an electronic control unit (ECU) of a vehicle; if an engine is in a normal working state, the first intelligent control valve is in a normally closed state; if the engine is in an operating state, and a temperature detected by the first temperature sensor is lower than a first preset value, or if a nitrogen oxygen emission detected by the nitrogen oxygen sensor exceeds a second preset value, or if the engine is in a cold start, the ECU controls the first intelligent control valve to open.

.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents: Hepburn et al. (Pat. No. 2013/0118162), Doring et al. (Pat. No. WO 2010/081665), Martin et al. (Pat. No. 2019/0078478), Ulrey et al. (Pub. No. 2019/0234349), Kurtz et al. (Pub. No. 8230843), Yacoub et al. (Pub. No. 2014/0230410), Ancimer . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 29, 2022